

116 HR 8583 IH: Justice for Dislocated Workers Act
U.S. House of Representatives
2020-10-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8583IN THE HOUSE OF REPRESENTATIVESOctober 13, 2020Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Transportation and Infrastructure, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Worker Adjustment and Retraining Notification Act to require employers who are ordering a plant closing or mass layoff to cover the cost of an economic impact study in each impacted unit of local government, and for other purposes.1.Short titleThis Act may be cited as the Justice for Dislocated Workers Act.2.DefinitionsSection 2(a) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101(a)) is amended—(1)in paragraph (1)—(A)in subparagraph (A), by inserting before the semicolon at the end the following: , without regard to the number employees employed within a single site of employment; and(B)in subparagraph (B), by inserting before the semicolon at the end the following: , without regard to the number employees employed within a single site of employment;(2)in paragraph (2)—(A)by striking means the permanent and inserting the following: means— (A)the permanent;(B)in subparagraph (A), as so designated by this paragraph, by striking 50 or employees excluding any part-time employees and inserting 25 or more full-time employees or 75 or more full-time or part-time employees; or; and(C)by adding at the end the following: (B)a permanent or temporary shutdown of a single site of employment of multiple employers, if such employers contract with a common employer of the affected employees and if such shutdown results in a combined employment loss during any 30-day period for 50 or more employees, excluding any part-time employees.; and(3)in paragraph (3)(B), by striking clauses (i) and (ii) and inserting the following: (i)at least 33 percent of the employees (excluding any part-time employees); and(ii)25 or more full-time employees or 75 or more full-time or part-time employees.. 3.NotificationSection 3(a) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102) is amended—(1)in paragraph (1), by striking and at the end; (2)in paragraph (2)—(A)by inserting the State representatives for such State,  before and the chief; and(B)by striking the period at the end and inserting ; and; and(3)by adding at the end the following: (3)to each Member of Congress representing such State or the Congressional district in which such unit is located..4.Economic impact studySection 3 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102) is amended by adding at the end the following: (e)Economic impact study(1)In generalA notice served by an employer under subsection (a) before ordering a plant closing or mass layoff shall not be considered valid unless, not less than 30 days prior to serving such notice, the employer covers the cost of, and ensures that each unit of local government within which such closing or layoff is to occur completes (directly or through a contract), an economic impact study to assess the economic impact of such order during the 1-year period beginning on the first day of such closure or layoff on such unit, which shall include—(A)a review of the finances of the employer to determine if the employer is financially viable (as such term is defined by the Secretary of the Treasury) to make the payments described in paragraph (2), which determination shall include whether the employer is experiencing economic hardship; and(B)in a case in which an employer is not experiencing economic hardship, an assessment of direct and indirect financial losses (including impact on local businesses (such as downstream job and supply chain loss and decreases in customer base), and impact on tax revenue) that will be experienced by such unit. (2)Payment by employer(A)In generalIn the case of an employer that is not experiencing an economic hardship and that orders a plant closing or mass layoff, the employer not later than 30 days prior to such closure or mass layoff, shall—(i)pay to the Impacted Workers Fund established under section 505 of the Public Works and Economic Development Act of 1965 (if such a Fund has been established) of the State in which each county is located that, in accordance with paragraph (1)(B), will experience financial losses as a result of such order, an amount equal to such financial losses to be dispersed in accordance with such section; or(ii)in a case in which the Fund described in clause (i) has not been established, pay to the workforce development system (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)) of the State in which each county is located that, in accordance with paragraph (1)(B), will experience financial losses as a result of such order, an amount equal to such financial losses to be dispersed in accordance with such section.(B)Private right of actionA unit of local government aggrieved by an employer that violates subparagraph (A), may sue in any district court of the United States for any district in which the violation is alleged to have occurred, or in which the employer transacts business.(3)Guidance by the SecretaryNot later than 6 months after the date of enactment of the Justice for Dislocated Workers Act, the Secretary of Labor shall issue guidance on conducting the economic impact studies. (4)Grants to cover the cost of economic impact studies(A)In generalThe Secretary of Labor shall award grants to employers subject to the requirements of paragraph (1) the cost an economic impact study required under such paragraph.(B)ApplicationTo receive a grant under this paragraph, an employer shall submit to the Secretary of Labor an application at such time, in such manner, and containing such information as the Secretary may require..5.Administration and enforcement of requirementsSection 5 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2104) is amended—(1)in subsection (a)(1)(A)(i), by inserting twice before the average regular; and(2)in subsection (b), by striking The remedies and inserting Except as otherwise provided in section 3(e)(2)(B), the remedies. 6.Cooperative agreements to establish Impacted Workers Funds(a)In generalThe Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.) is amended by inserting after section 504 the following:505.Cooperative agreements to establish Impacted Workers Funds(a)In generalTo be eligible to receive funds described in section 3(e)(2) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(e)(2)) a State shall enter into a cooperative agreement with the Secretary under this section. (b)Cooperative agreement contentsA cooperative agreement entered into under subsection (a) shall require a participating State to—(1)establish and administer an Impacted Workers Fund (in this Act referred to as a Fund) to receive amounts pursuant to section 3(e)(2) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(e)(2)); and(2)ensure that amounts deposited into the fund are used to support only the jurisdiction of the unit of local government for which such amounts are deposited (as determined by an economic impact study under section 3(e) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(e))), including for workforce training, income assistance, and wage insurance. .(b)Conforming amendmentThe table of contents in section 1(b) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 note) is amended by inserting after the item related to section 504 the following:Sec. 505. Cooperative agreements to establish Impacted Workers Funds..